Citation Nr: 0621016	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  01-02 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a generalized seizure 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from September 1966 to April 
1969.  He is the recipient of the Silver Star and the Purple 
Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg Florida. 

The Board remanded this case in October 2001 and September 
2005 for additional evidentiary development.


FINDINGS OF FACT

The veteran's neurogenic syncopal episodes had their onset 
during service.


CONCLUSION OF LAW

The veteran's neurogenic syncopal episodes were incurred 
during military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that service connection is warranted for 
a disorder claimed as seizures.  Because this decision 
effects a complete grant of the benefit sought on appeal, 
appellate review of this claim may be conducted without 
prejudice to the veteran, Bernard v. Brown, 4 Vet. App. 384 
(1993), and it is unnecessary to analyze the impact of the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Service connection for may be granted if a disorder was 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.

The evidence in the record, including a VA medical opinion, 
constitutes a sufficient basis to conclude that the veteran's 
neurogenic syncopal episodes had their onset in service.  The 
service medical records relate that in February 1967, the 
veteran was brought to the medical officer after passing out.  
At that time, he reported that he felt drunk.  An examiner 
noted that the veteran fainted because of the sight of blood.  
The diagnostic impression was psychic-induced vascular 
collapse.  In July 1968, he received treatment for heat 
exhaustion after complaints of weakness, dizziness, profuse 
sweating, and abdominal cramps.  In November 1968, he 
sustained a through and through gunshot wound to the left 
chest.  There was no reported wound to the head.  On one 
occasion during treatment, he complained of dizziness when he 
sat up.

A January 1998 private report shows that the veteran 
complained of passing out.  He reported that this began 15 
years previously in 1983.  He believed that he lost 
consciousness.  The last episode occurred in December 1997.  
On both occasions he was standing in church and experienced 
chest pressure.  He became short of breath, felt weak, and 
developed a cold sweat.  A magnetic resonance imaging (MRI) 
of the brain was performed in January 1998.  It was 
considered normal.  Private medical records show that in 
September 1999, the veteran again reported symptoms that 
included tingling, feeling sick, weakness and short term 
memory loss.  It was noted that routine and ambulatory 24 
hour electroencephalogram (EEG) were essentially normal.  
Sleep deprived EEG showed left occipital sharp waves.  The 
diagnosis was seizures, generalized, non-convulsive, not 
intractable, probably related to a small atrophic lesion in 
the brain which occurred with his wound in Vietnam.  

VA outpatient records dated between 2002 and 2005 show that 
the veteran continued his complaints of dizziness and 
weakness.  He underwent extensive private and VA diagnostic 
testing that have included EEG, MRI, and computerized 
tomography (CT) scans.  This testing, for the most part, has 
been within normal limits.  The diagnoses have included 
syncope and partial complex seizures.  

At VA examination in July 2004, the veteran reported his 
medical history and symptoms.  He indicated that his initial 
episode of syncope occurred in the 70's.  He also reported 
that he had a near syncope 2 days previously.  The examiner 
noted that the veteran had undergone extensive diagnostic 
testing that was within normal limits.  The physician was not 
convinced that the veteran actually experienced seizures.  
The examiner noted that there were no findings consistent 
with narcolepsy.  In regard to a diagnosis of nonconvulsive 
epilepsy the examiner added that it was difficult to confirm 
such a diagnosis as there was no conclusive evidence to 
support this conclusion.  Given the fact that there were many 
years between the onset of symptoms and his claim, the 
examiner concluded that it was unlikely that there was a 
connection between his claim and actual findings.  A November 
2004 VA EEG was within normal limits. 

In an October 2005 addendum, a VA examiner, Dr. G., found 
that veteran's "current presyncopal episodes/dizziness were 
less likely related to his service connected gunshot wound."  
She disagreed with the private physician's September 1999 
opinion that the veteran syncopal episodes were related to an 
atrophic lesion secondary to his gunshot wounds.  It was 
noted that there was no evidence of atrophic lesion seen in 
MRI, magnetic resonance angiography (MRA) or computerized 
tomography (CT) scan.  It was also noted that repeat EEGs 
were normal.  Further, the physician pointed out that another 
VA neurologist doubted that the veteran had partial complex 
seizures, in that, it was unusual that the syncopal episodes 
were controlled by subtherapeutic drug levels and that the 
veteran did not exhibit other manifestations associated with 
partial complex seizures.  However, Dr. G. concluded:

The current pre syncopal 
episodes/dizziness has no definite 
etiology after extensive work up, and 
since he has 2 syncopal episodes that is 
probably neurogenic while in the service, 
it is at least as likely as not that they 
are related.  

In regard to the disorder that has been described as partial 
complex seizures, although a private physician reported a 
diagnosis of seizure, the record does not support a 
conclusion that the veteran has a seizure disorder.  As 
pointed out by Dr. G., the diagnostic studies have been 
within normal limits and there is no objective evidence of 
seizure disorder.  A grant of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Without proof of 
current seizure disorder, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

However, in regard to the current pre-syncopal episodes, the 
Board finds that service connection is warranted.  While the 
record does not contain medical evidence of treatment for 
neurogenic syncopal episodes during the interim between 
service discharge and 1998, the veteran has reported that he 
continued to suffer from syncopal episodes subsequent to 
service discharge.  His son and spouse also testified that 
the veteran was troubled by such episodes during this time 
period.  They are competent to relate such information.  
Moreover on review of the record, there is no probative 
evidence to rebut the VA opinion that the neurogenic syncopal 
episodes are related to service.  Therefore, the Board finds 
that the medical statements, together with the veteran's 
medical manifestations reported during service, at least 
place the evidence in equipoise.  With resolution of 
reasonable doubt in the veteran's favor, service connection 
for neurogenic syncopal episodes is warranted.


ORDER

Service connection for neurogenic syncopal episodes is 
granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


